Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first coupling feature” and “second coupling feature” in claims 21, 26, 36 and 37; and, “first complementary coupling feature” and “second complementary coupling feature” in claims 21 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-33 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al. (US 2008/0234708).
Regarding claim 21, Houser et al. disclose an ultrasonic instrument for operating on tissue (¶[0096]; Figures 34-44), comprising: (a) a shaft assembly (938b/939b; Figure 43), comprising: (i) a first body (938b), (ii) a second body (939b) configured to translate relative to the first body (¶[0098]), (iii) a first coupling feature (unlabeled bayonet pins of shaft 938b - Figures 43 and 44; ¶[0099]) associated with the first body, (iv) a second coupling feature (unlabeled bayonet pins of shaft 939b - Figures 43 and 44; ¶[0099]) associated with the second body such that the second coupling feature is configured to translate relative to the first coupling feature (¶[0098]), and (v) an acoustic waveguide (portion of 954 within shaft assembly); (b) an ultrasonic blade (exposed portion of 954 for clamping tissue - ¶[0096],[0098]) extending distally from the acoustic waveguide, wherein the ultrasonic blade is in acoustic communication with the acoustic waveguide (¶[0096]); and (c) a clamp arm assembly (938a/939a/935; Figures 34 and 42) configured to rotate relative to the first body and the second body between a first rotational position and a second rotational position (¶[0099]), wherein the clamp arm assembly comprises a first complementary coupling feature and a second complementary coupling feature (unlabeled bayonet slots; Figures 43 and 44; ¶[0099]), wherein the first complementary coupling feature and the second complementary coupling feature are respectively decoupled from the first coupling feature and the second coupling feature in the first rotational position and respectively coupled with the first coupling feature and the second coupling feature in the second rotational position (¶[0099]), and wherein the clamp arm assembly is configured to pivot toward and away the ultrasonic blade in the second rotational position (¶[0096]).   The terms “first coupling feature” and “second coupling feature” are being interpreted under 35 U.S.C. 112(f) as Applicant’s pins 135/145 and equivalents thereof.  The terms “first complementary coupling feature” and “second complementary coupling feature” are being interpreted under 35 U.S.C. 112(f) as Applicant’s channels 228/232 and equivalents thereof.
Regarding claim 22, the first coupling feature comprises a first pin, and wherein the second coupling feature comprise a second pin (both coupling features are unlabeled pairs of bayonet pins - Figures 43 and 44; ¶[0099]). 
Regarding claim 23, the first complementary coupling feature comprises a first rounded channel, and wherein the second complementary coupling feature comprises a second rounded channel (both complementary coupling features are channels rounded about the circumference of their respective tube - Figures 34 and 44). 
Regarding claim 24, the clamp arm assembly further comprises a first flat surface and a second flat surface (proximal edge or end surfaces of 938a and 939a), wherein the first rounded channel extends into the first flat surface, and wherein the second rounded channel extends into the second flat surface (the channels extend into these surfaces inasmuch as Applicant’s do with their respective flat surfaces). 
Regarding claim 25, the first flat surface is directly adjacent to the first pin when the clamp arm is in the first rotational position, and wherein the second flat surface is directly adjacent to the second pin when the clamp arm is in the first rotational position (the flat surfaces abut the distal edge or end surfaces of 938b and 939b which are adjacent to the pins as seen in Figure 34). 
Regarding claim 26, the clamp arm assembly further comprises an elongate body extending distally from each of the first complementary coupling feature and the second complementary coupling feature (each of 938a and 939a has an unlabeled tubular section extending distally from the bayonet channels as seen in Figure 42). 
Regarding claim 27, the clamp arm assembly further comprises a clamp pad (935). 
Regarding claim 28, the clamp pad is configured to selectively couple with the elongate body (¶[0099]). 
Regarding claim 29, the first body comprises an outer sheath (938b; Figure 43). 
Regarding claim 30, the second body comprises an inner tube (939b; Figure 43). 
Regarding claim 31, at least a portion of the acoustic waveguide is housed within the inner tube (Figure 43). 
Regarding claim 32, the instrument further comprises a handle assembly (952/945), and wherein the shaft assembly extends distally from the handle assembly (Figures 40 and 41). 
Regarding claim 33, the handle assembly comprises a trigger (946) configured to translate the second body relative to the first body (¶[0099]). 
Regarding claim 36, Houser et al. disclose: an ultrasonic instrument for operating on tissue (¶[0096]; Figures 34-44), comprising: (a) a shaft assembly (938b/939b/portion of 954 within 939b), comprising: (i) an acoustic waveguide (portion of 954 within 939b), (ii) an outer sheath (938b) comprising a first coupling feature (unlabeled bayonet pins - ¶[0099]; Figures 43 and 44), and (iii) an inner tube (939b) comprising a second coupling feature (unlabeled bayonet pins - ¶[0099]; Figures 43 and 44), wherein the inner tube is configured to translate relative to the outer sheath (¶[0098]); and (b) an end effector (938a/939a/935/exposed portion of 954 ; Figures 34 and 42) extending distally from the shaft assembly, wherein the end effector comprises: (i) an ultrasonic blade (exposed portion of 954) extending distally from the acoustic waveguide, wherein the ultrasonic blade is in acoustic communication with the acoustic waveguide (¶[0096]), and (ii) a clamp arm assembly (935) configured to rotate relative to each of the outer sheath and the inner tube while inserted over the ultrasonic blade between a first rotational position and a second rotational position (¶[0099]), wherein the clamp arm assembly is decoupled from each of the first coupling feature and the second coupling feature in the first rotational position, wherein the clamp arm assembly is coupled with each of the first coupling feature and the second coupling feature in the second rotational position (¶[0099]), and wherein the clamp arm assembly is configured to pivot toward and away the ultrasonic blade in the second rotational position in response to the inner tube translating relative to the outer sheath (¶[0096]). 
Regarding claim 37, the clamp arm assembly defines a first rounded channel and a second rounded channel, wherein the first rounded channel is dimensioned to house the first coupling feature when the clamp arm assembly is in the second rotational position, and wherein the second rounded channel is dimensioned to house the second coupling feature when the clamp arm assembly is in the second rotational position (both complementary coupling features are channels rounded about the circumference of their respective tube which house the pins - Figures 34 and 44). 
Regarding claim 38, the first coupling feature comprises a first pin, wherein the second coupling feature comprises a second pin (both coupling features are unlabeled pairs of bayonet pins - Figures 43 and 44; ¶[0099]). 
Regarding claims 39 and 40, the limitations have been effectively addressed above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (US 2008/0234708) in view of Berg et al. (US 20070055228).
Regarding claims 34 and 35, Houser et al. specifically fail to disclose that a transducer is provided in the handle assembly or that a button is used to activate the transducer assembly as claimed.
Berg et al. disclose a similar ultrasonic clamp as Houser et al. (Figures 2 and 3; ¶[0032]) and further teaches that an ultrasonic transducer can be provided in a handle assembly (within 380; Figure 3; ¶[0043]) and operatively coupled to an acoustic waveguide in order to protect a user from its ultrasonic vibrations and to energize the blade of a clamp assembly (¶[0030]-0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Berg et al. to have provided a transducer within the handle assembly of Houser et al. in order to protect a user from its ultrasonic vibrations and to energize the blade of the end effector.
Berg et al. further teach that it is known in the art to use a button on a handle assembly for activating a transducer assembly (¶[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Berg et al. to have provided the handle assembly of Houser et al. with a button for activating the transducer assembly in order to take advantage of this well-known means for transducer activation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771